Citation Nr: 1809603	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-29 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart murmur. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for gonorrhea, to include any residuals. 

4.  Entitlement to service connection for a heart murmur. 

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from June 1978 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
In July 2017, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The issues of entitlement to service connection for gonorrhea, a heart murmur, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An August 2009 rating decision denied the Veteran's claims for entitlement to service connection for a heart murmur and for hypertension.  The Veteran did not appeal that decision and it became final. 

2.  The additional evidence submitted since the August 2009 rating decision is new and material as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision that denied the Veteran's claims for entitlement to service connection for a heart murmur and hypertension is final.  38 U.S.C. §§ 7104, 7015(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for a heart murmur and for hypertension.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as discussed below, the Board is reopening the Veteran's claims for entitlement to service connection for a heart murmur and hypertension and remanding the remainder of the Veteran's appeal back to the AOJ, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  New and Material Evidence

The Veteran's claims for entitlement to service connection for a heart murmur and hypertension was originally denied in August 2009, was not appealed, and subsequently became final.  38 U.S.C. §§ 7104, 7105.

Generally, a final decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, under 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id at 1369. 

If it is determined that new and material has been submitted, the claim must be reopened.  The Board may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  

At the time of the August 2009 rating decision which denied the Veteran's claims for entitlement to service connection for a heart murmur and for hypertension, the competent evidence of record included the Veteran's service treatment records and post-service treatment records from March 2004 through May 2009.  The Veteran's claim was denied on the basis that the Veteran's claimed heart conditions did not have their onset during service.  See, August 2009 rating decision. 

The Board finds that new and material evidence has been submitted since the August 2009 rating decision.  Specifically, the newly submitted evidence includes sworn testimony from the Veteran indicating that he believes that his heart condition and hypertension are related to gonorrhea, which he had documented treatment of in-service, and additional post-service treatment records documenting continuing treatment for the Veteran's heart condition. 

The Board finds that the sworn testimony and post-service treatment records are new in that they were not of record at the time of the previous denial.  They are material in that they speak directly to the Veteran's claims of service connection for a heart murmur and hypertension.  Furthermore, when considered with the previous evidence of record, they could reasonably substantiate the claims were the claims to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claims for service connection for a heart murmur and for hypertension are both reopened.  


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart murmur, and the claim is reopened.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, and the claim is reopened. 


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claims for entitlement to service connection for gonorrhea, a heart murmur, and hypertension may be adjudicated on the merits. 

During the Veteran's July 2017 Central Office hearing, the Veteran's representative indicated that there were post-service treatment records missing from the Veteran's records.  See, July 2017 hearing transcript.  Following a review of the record, the Board notes that the earliest treatment records received are from May 2004.  Accordingly, a remand is required in order to determine if there are any earlier post-service or private treatment records that VA should obtain in order to satisfy the duty to assist. 

Additionally, the Board notes that the Veteran was afforded a VA examination in connection with his claim for service connection for gonorrhea in October 2012.  In that examination, the examiner noted that there was "no pathology to render a diagnosis."  See, October 2012 VA examination.  The Board finds that this conclusion is ambiguous as it is unclear if the examiner is referring to test results indicating negative results of gonorrhea or if no testing had been completed.  Accordingly, the Board finds that a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that the Veteran and his representative have asserted that the Veteran's gonorrhea resulted in his current heart murmur and hypertension.  Should the examiner find that the Veteran's gonorrhea, to include any residuals, is at least as likely as not related to the Veteran's active duty service, an opinion on whether or not gonorrhea either caused or aggravated the Veteran's heart murmur and/or hypertension is also warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine if there are outstanding VA or private treatment records prior to May 2004 and if so, where the Veteran received treatment from.  

2.  After obtaining any necessary authorizations, obtain any private or VA treatment records that remain outstanding and associate them with the Veteran's claims file. 

3.  Once any outstanding records have been received, schedule the Veteran for a VA examination with the appropriate medical personnel to determine the etiology of his gonorrhea, to include any residuals.  The Veteran's claims file, to include a copy of this remand, should be provided to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Whether or not the Veteran currently has gonorrhea, to include any residuals such as a recurring groin rash or difficulty voiding.  If a positive diagnosis or any residuals are found, the examiner is asked to determine whether it is at least as likely as not that the Veteran's gonorrhea or any residuals related to the Veteran's active duty service.  The examiner is specifically asked to address the Veteran's recurring groin rash, as noted in his post-service treatment records, and difficulty voiding, and is also asked to address the Veteran's lay statements that he was not properly treated for gonorrhea while he was in service, which he claims has resulted in his current disability. 

Any testing that is necessary to render a definite diagnosis should be completed.

b.  If the examiner finds gonorrhea or any residuals to be present, provide an opinion as to whether or not gonorrhea, to include any residuals and/or lack of proper treatment, caused or aggravated the Veteran's current heart murmur. 

c.  If the examiner finds gonorrhea or any residuals to be present, provide an opinion as to whether or not gonorrhea, to include any residuals and/or lack of proper treatment, caused or aggravated the Veteran's current hypertension.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicated this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


